84508: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15102: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84508


Short Caption:TOWNLEY VS. DIST. CT. (MEZZANO)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - DV2101640Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJohn TownleyAlexander C. Morey
							(Silverman, Kattelman, Springgate, Chtd.)
						


Real Party in InterestRochelle MezzanoDavid C. O'Mara
							(O'Mara Law Firm, P.C.)
						


RespondentCynthia Lu


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


04/06/2022Filing FeeFiling fee paid. E-Payment $250.00 from Alexander C. Morey. (SC)


04/06/2022Petition/WritFiled Original Petition For Writ of Mandamus. (SC)22-10754




04/06/2022AppendixFiled Appendix to Petition for Writ. (SC)22-10755




04/15/2022Notice/IncomingFiled Petitioner's Notice of Action in Related Matter. (SC)22-12042




05/06/2022Notice/IncomingFiled Petitioner's Notice of Dismissal of Trial Court Action. (SC)22-14602




05/10/2022Order/ProceduralFiled Order. Petitioner has filed a notice informing this court that he has dismissed the underlying district court action.  As petitioner does not seek any relief from this court, no action will be taken on the notice.  If petitioner wishes this court to grant relief, including the dismissal of this petition, he must file a motion in accordance with NRAP 27. (SC)22-14844




05/12/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-15102




06/06/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-17811




06/06/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View